Wendell L. Griffen, Judge, dissenting. Simply because the standard of review of a trial court’s decision in directing a verdict is that the evidence is viewed most favorably to the party against whom the directed verdict was entered, certainly cannot mean that a trial court’s decision must be reversed, where the party, having the burden of proving that her injuries in a negligence action were proximately caused by the defendant’s fault, and where she fads to produce any evidence showing that anyone injured her because of the altercation that she claims the appellee failed to properly handle. It is well settled that where there is any evidence tending to establish an issue in favor of the party against whom the verdict is directed, it is error to take the case from the jury. Hardeman, Inc. v. Hass, Co., 246 Ark. 559, 439 S.W.2d 281 (1969). “Any evidence” means evidence legally sufficient to warrant a verdict. To be legally sufficient, the evidence must be substantial, and substantiality is a question of law for the trial court to decide. Id. The Arkansas Supreme Court has held that evidence of negligence is insubstantial where a fact finder is merely given a choice of possibilities that require the jury to resort to conjecture as to cause. In Arkansas Kraft v. Cottrell, 313 Ark. 465, 855 S.W.2d 333 (1993), the court clearly demonstrated its understanding of this principle when it reversed a trial court’s decision denying a tort defendant’s motion for directed verdict and dismissed the negligence action that had resulted in a $166,630.74 verdict and judgment in favor of a man who sued Kraft for back injuries. The plaintiff in that case had testified in his case-in-chief that he became dizzy, fainted, and fell down a staircase in the paper mill while working on air conditioning units. He did not know why he became dizzy and fell, but testified that he believed that his fall resulted from the combination of heat in the uppermost part of the staircase, the steepness of the staircase, and moisture on the staircase. A fellow employee also testified to the same conditions in the vicinity of the staircase where the fall occurred. The trial court denied Kraft’s motion for a directed verdict at the end of Cottrell’s case-in-chief, and the jury returned the verdict previously mentioned. After reciting the same principles for reviewing actions taken on motions for directed verdict that have been recited by the majority in this case, the supreme court held that Cottrell’s case “rested upon conjecture and speculation and, as such, he failed to establish a prima facie case of Kraft’s alleged neghgence, and the trial court erred in not granting a directed verdict in Kraft’s favor.” Id. at 472, 855 S.W.2d at 337. In that unanimous decision, Chief Justice Jack Holt wrote: There is no substantial evidence to support the jury’s verdict. The record reflects that Mr. Cottrell offered no proof other than his own testimony and that of a fellow worker in an attempt to show Kraft was neghgent but failed to convincingly show negligence on the part of Kraft. We have long held that substantial evidence is not present where a fact finder is merely given a choice of possibilities which require the jury to conjecture or guess as to a cause. In other words, evidence showing possible causes of a fall, as opposed to probable causes, does not constitute substantial evidence of neghgence. The mere fact that a person slips and falls does not give rise to an inference of neghgence, and there is no such inference here. Id. at 471, citations omitted. Here appellant alleged that appellee failed to exercise ordinary care to protect its patrons from the risk of injury in a situation involving an altercation with members of its security staff. There was no proof that appellant was pushed because of the altercation, that she fell because of the altercation, or that anyone stepped on her ankle because of the altercation. At most, appellant presented proof from which the jury might have surmised that someone pushed her for any of several possible reasons. She could have been pushed by someone involved in or fleeing from the altercation. She could have been pushed by someone who was trying to move across the dance floor and found her in the way. She could have been pushed by someone who inadvertently jostled her for reasons having nothing to do with the altercation. When appellant fell, her ankle might have been stepped on for any of these reasons, or for none of them. Appellant rested her case-in-chief having merely offered several possible causes for the jury to speculate about concerning the push, her fall, and the resulting ankle fracture. This is the same kind of proof that the supreme court held in Cottrell to justify a directed verdict in favor of the defendant, and which caused the supreme court to hold that the trial court’s denial of the defendant’s motion for directed verdict was reversible error. Juries are triers of fact, not jugglers of hunches, guesses, and possible causes for injuries alleged to have been caused by negligence. ’ Whether appellee’s security personnel violated the directives relating to handling altercations or not, appellant presented no legally sufficient evidence to warrant a verdict that the injuries sustained when she was pushed, fell, and stepped on were proximately caused by anyone due to the altercation. Unless jury verdicts are to become exercises in guesswork rather than fact finding, we should affirm the trial court’s decision granting the appellee’s motion for directed verdict. Because the majority is unwilling to do so, despite the established legal precedent on this subject, I respectfully dissent.